PER CURIAM:
This Court initially reviewed this case on 6 November 2001.1 At that time, we affirmed two findings of guilty, set aside the remaining findings of guilty and sentence, and ordered a rehearing, subject to the Convening Authority’s determination that such action would be impracticable. In response, the Convening Authority determined not to hold a rehearing, approved a sentence of no punishment for the two affirmed findings of guilty, and dismissed the remaining specifications, in accordance with a posttrial agreement, in which Appellant agreed to remain on appellate leave, waive his right to appear before an administrative discharge board, and to waive any rights to accrued pay, allowances and travel entitlements. In return, the Convening Authority promised not to seek a rehearing, to approve a sentence of no punishment for the offenses affirmed by this Court and to withdraw and dismiss the remaining charges. Additionally, the Convening Authority agreed to process Appellant for administrative separation and to recommend a general discharge to the final Discharge Authority.
Pursuant to the continuing jurisdiction of this Court, the record has been returned for further review in accordance with Article 66, UCMJ, 10 U.S.C. § 866. Before this Court, without admitting that the findings and sentence are correct in law and fact, Appellant has submitted this case on its merits as to any and all errors. We have reviewed the record in accordance with Article 66, UCMJ. Upon such review, we have determined that the findings and sentence are correct in law and fact, and on the basis of the entire record should be approved. Accordingly, the findings and sentence of no punishment, as approved below, are affirmed.

. United States v. Olean, 56 M.J. 594 (C.G.Ct.Crim.App.2001).